Citation Nr: 0629575	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  00-11 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318 (West 2002). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to April 
1947 and from August 1948 to August 1970.  He died in October 
1995.  The appellant is the veteran's widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from August 1999 and November 1999 decisions by the RO 
in Washington, D.C., which denied the appellant's claims for 
service connection for the cause of the veteran's death and 
entitlement to DIC pursuant to 38 C.F.R. § 1318.

The appellant testified at a hearing before the undersigned 
at the Board in May 2001.

In October 2001 the Board remanded the appellant's claim for 
additional procedural development in light of the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  The 
development was completed and the case was returned to the 
Board.

In May 2002, the Board undertook additional development on 
the issue of entitlement to service connection for the cause 
of the veteran's death pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2003).  That regulation was invalidated 
by the United States Court of Appeals for the Federal Circuit 
in the case of Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In September 2003 the Board remanded the appellant's claim to 
the RO for additional development.  That development was 
completed, and the case was returned to the Board in February 
2005, at which time the appellant's claim for service 
connection for the cause of the veteran's death was denied.  
The issue of entitlement to DIC under 38 U.S.C.A. § 1318 was 
remanded for further procedural development.  This 
development has been completed, and the last remaining appeal 
has been returned to the Board. 


FINDINGS OF FACT

1.  The veteran died in October 1995.  

2.  The veteran was never evaluated as 100 percent, or 
totally disabled, due to service connected disabilities, nor 
was he entitled to have been evaluated as 100 percent 
disabled.  


CONCLUSION OF LAW

Entitlement to Dependency and Indemnity Compensation as a 
surviving spouse of a deceased veteran has not been 
established.  38 U.S.C.A. §§ 1318, 5312 (West 2002); 38 
C.F.R. §§ 3.22, 3.252 (1999 & 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA and implementing regulations imposes obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  

Proper VCAA notice must inform the appellant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

In this case, the appellant's initial claim was submitted 
prior to the enactment of the VCAA.  Therefore, notification 
prior to the initial adjudication was impossible.  

VA has taken steps to remedy the lack of preadjudication VCAA 
notice.  The Board remanded this appeal in February 2005 so 
that the appellant could be provided with VCAA notification.  

The appellant was provided with VCAA notice by letter dated 
March 2005.  This letter told the appellant what evidence was 
needed to substantiate the claim for DIC under the provisions 
of 38 U.S.C.A. § 1318.  The appellant was also informed that 
VA would obtain service records, VA records, and records from 
other Federal agencies, and that with her authorization VA 
would obtain private medical records on her behalf or she 
could submit the records.  The letter asked the appellant to 
send any evidence in her possession that pertained to her 
claim to VA.  

As the notice came after the initial adjudication of the 
claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  
The timing deficiency was remedied by the fact that the 
appellant's claim was readjudicated by the RO in February 
2006, after proper VCAA notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Neither of the VCAA notice letters contained information 
regarding the assignment of an effective date for an award of 
DIC.  However, as the appellant's claim is being denied and 
no effective date will be assigned, the failure to provide 
her with this information cannot possibly result in any harm 
to her claim.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim and in some cases obtain a medical 
opinion.  The veteran's service medical records have been 
obtained, as have all VA treatment records.  As there is no 
indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the duty to 
assist provisions of the VCAA have been met. 

The Board notes that aspects of the appellant's claim may 
potentially include a claim for clear and unmistakable error 
in final rating decision.  It is further noted that the 
nature of a CUE claim requires a determination as to whether 
clear and unmistakable error existed in a prior decision 
based on a review of the law and evidence which was before 
the rating board "at that time".  38 C.F.R. § 3.104(a); see 
also Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001).  
Also, a determination as to whether a veteran would have been 
entitled to receive a total rating is based on evidence in 
the claims file or in VA custody at the time of the veteran's 
death.  Green v. Brown, 10 Vet. App. 111, 118 (1997).  
Therefore, a remand to identify additional evidence is not 
required, and would be improper.  Thus, any development which 
would be necessary has been conducted.  

Background

The record shows that the veteran died on October [redacted], 1995.  
The death certificate states that the immediate cause of 
death was a respiratory failure, due to a massive 
left pleural effusion, due to emphysema.  

After the veteran was discharged from his first period of 
service in April 1947, entitlement to service connection for 
malaria was established in a May 1947 rating decision.  A 10 
percent evaluation was assigned for this disability.  This 
evaluation remained in effect until July 1948, when it was 
reduced to zero percent.  The veteran returned to active duty 
in August 1948.  

Following the veteran's retirement from service in August 
1970, a December 1973 rating decision established entitlement 
to service connection for otitis media, and assigned a ten 
percent evaluation for this disability.  Service connection 
for bilateral hearing loss and the residuals of regional 
ileitis was also established at this time, with a zero 
percent evaluation for each of these disabilities.  The zero 
percent evaluation for malaria was confirmed.  

In an August 1991 rating decision, the evaluation for the 
veteran's hearing loss was increased to 30 percent, and the 
evaluation for regional ileitis was increased to 10 percent.  
The evaluations for the veteran's other service connected 
disabilities remained the same.  A combined 40 percent 
evaluation was assigned for these disabilities, effective 
from December 1990.  

An April 1992 rating decision established entitlement to 
service connection for osteoarthritis in multiple minor 
joints of both hands and the left ankle on the basis of clear 
and unmistakable error in the December 1973 rating decision.  
A 10 percent evaluation was assigned for this disability, 
effective from April 1973.  This change resulted in a 
combined 20 percent evaluation for the veteran's disabilities 
from April 1973, and a 50 percent evaluation for the 
veteran's service connected disabilities effective from 
December 1990.  

There were no further rating decisions promulgated between 
April 1992 and the veteran's death in October 1995.  There is 
no indication that there were any outstanding claims at the 
time of the veteran's death.  

Analysis

Surviving spouses are entitled to DIC as if the death were 
service connected where service connected disabilities were 
rated 100 percent disabling for 10 years immediately 
preceding death.  38 U.S.C.A. §§ 1318, 5312.

The stay on adjudication of most claims for DIC under 38 
U.S.C.A. § 1318 pending review of applicable regulations by 
the United States Court of Appeals for the Federal Circuit 
has been lifted.  See Nat'l Org. of Veterans' Advocates, Inc. 
v. Sec'y of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II); Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y 
of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I).

During the pendency of this appeal, 38 C.F.R. § 3.22(a), the 
regulation implementing 38 U.S.C.A. § 1318, was amended 
effective November 30, 1999.  65 Fed. Reg. 3388 (Jan. 21, 
2000).

Under the old version of 38 C.F.R. § 3.22, as interpreted by 
the courts, a survivor of a deceased veteran was eligible for 
DIC under section 1318(b)(1) if (1) the veteran was in actual 
receipt of a 100 percent disability rating for the statutory 
period of time; (2) the veteran would have been in receipt of 
a 100 percent disability rating for such time but for CUE in 
a final RO or Board decision, or (3) for certain claims, the 
veteran had been "hypothetically" entitled to receive a 100 
percent disability rating for the required period of time.  
Carpenter v. West, 11 Vet. App. 140 (1998).

The Court has further indicated that when there are final RO 
or Board decisions during a veteran's lifetime pertaining to 
service connection and the evaluation of the veteran's 
disabilities, these decisions are controlling unless the 
appellant establishes CUE.  Therefore, there is no 
hypothetical entitlement in cases where there is a pertinent 
lifetime decision.  Marso v. West, 13 Vet. App. 260, 267 
(1999).  

Furthermore, the Court has also held that in cases in which 
an appellant seeks to establish entitlement to DIC under 
38 U.S.C.A. § 1318 by claiming CUE, the appellant must 
provide the date or approximate date of the decision or 
otherwise provide sufficient detail so as to identify the 
decision being attacked collaterally, and establish how based 
on the evidence of record and law at the time of the 
decision, the veteran would have been entitled to a total 
rating.  Cole v. West, 13 Vet. App. 268 (1999).  

The purpose of the January 2000 amendment was to make clear 
VA's conclusion that 38 U.S.C.A. § 1318 authorizes payment of 
DIC only in cases where the veteran had, during his or her 
lifetime, established a right to receive total service- 
connected disability compensation from VA for the period 
required by that statute or would have established such a 
right if not for clear and unmistakable error by VA.  See 65 
Fed. Reg. 33,888-92 (Jan. 21, 2000).

The prior version of § 3.22 provided that DIC benefits would 
be provided when a veteran "was in receipt of or for any 
reason . . . was not in receipt of but would have been 
entitled to receive compensation at the time of death."  38 
C.F.R. § 3.22(a)(2) (1999).  The revised regulation replaced 
this broad statement with seven enumerated exceptions, 
including providing for the reopening of claims only on 
grounds of CUE.

The revised § 3.22 limited the circumstances under which a 
veteran's survivor may claim entitlement to DIC benefits by 
defining "entitled to receive" to mean that, at the time of 
death, the veteran had a service-connected disability rated 
by VA as totally disabling, but was not actually receiving 
compensation because: (1) VA was paying the compensation to 
the veteran's dependents; (2) VA was withholding the 
compensation to offset an indebtedness of the veteran; (3) 
the veteran had not received total disability compensation 
solely because of clear and unmistakable error in a VA 
decision; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C.A. § 
1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to receive continued payments based on a 
total service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C.A. § 5308 but determines 
that benefits were payable under 38 U.S.C.A. § 5309.  38 
C.F.R. § 3.22 (2004).

VA's interpretation was confirmed by the recent decision by 
the United States Court of Appeals for the Federal Circuit in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II) in which that Federal Circuit stated that:

"The Department should also continue to process claims for 
survivor benefit that would be rejected because they are 
based on the filing of new claims after the veteran's death, 
since we have found that the Department's interpretation of 
the statue as barring such claims is permissible and 
reasonable..."

The Federal Circuit upheld VA's interpretation of 38 U.S.C.A. 
§ 1318, as codified at 38 C.F.R. § 3.22(a) (2004), with 
certain exceptions that do not apply in this case.

The evidence is clear that the veteran was not in receipt of 
a 100 percent rating at any time during his lifetime.  
Therefore, under either version of 38 C.F.R. § 3.22, the 
appellant is not entitled to § 1318 benefits.  See VAOPGCPREC 
7-2003 (2003); 69 Fed. Reg. 25,179 (2004) (providing guidance 
as to which version of a law or regulation applies when the 
law or regulation is changed during the course of an appeal).

The appellant in this case is not entitled to DIC benefits 
pursuant to 38 U.S.C.A. § 1318, inasmuch as the record shows 
that, at no time during his lifetime, to include at the time 
of his death, was the veteran in receipt of compensation for 
service-connected disability or disabilities rated totally 
disabling, or for a total rating based on unemployability due 
to service connected disabilities.  

Additionally, there is no evidence that the veteran was 
entitled to receive compensation for a service-connected 
disabilities rated totally disabling, nor has it been claimed 
that his not being in receipt of total disability 
compensation when he died was due solely to CUE in a VA 
decision concerning an issue of service connection, 
disability evaluation, or effective date.

The Board notes that although neither the appellant nor her 
representative have specifically raised an allegation of CUE 
in one of the rating decisions promulgated during the 
veteran's life, the representative did make an argument at 
the May 2001 hearing pertaining to hypothetical entitlement 
that resembles a claim for CUE.  The representative argued 
that the veteran's service connected arthritis for the hands 
and left ankle should have received separate 10 percent 
evaluations in the April 1992 rating decision.  This, argued 
the representative, would have brought the veteran's total 
evaluation to 70 percent, and hence would have met the 
percentage requirements for a total rating for compensation 
under 38 C.F.R. § 4.16(a) (2006).

The April 1992 decision did not establish service connection 
for arthritis in any joints other than in the hands and left 
ankle.  The representative's argument is premised on an 
argument that arthritis should have been established for 
other joints.  There was, however, no evidence linking 
arthritis in other joints to service.  The veteran would, 
thus, not have met the percentage requirements for a total 
rating.

The April 1992 decision established service connection only 
for arthritis of the hands.  The 10 percent evaluation was 
based on the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5003, which provide for a single 10 percent evaluation for 
multiple joint arthritis that is manifested by X-ray evidence 
without limitation of motion.  A September 1991 VA 
examination had shown normal griping and grasping in both 
hands.  The examination also appeared to show limitation of 
left ankle motion.  The rating schedule provides a maximum 20 
percent rating for limitation of ankle motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270 (2006).  If separate 10 percent 
ratings could be assigned for noncompensable limitation of 
motion in each hand, the ankle disability could have 
potentially combined with the other service connected 
disabilities to a 64 percent evaluation.  With the bilateral 
factor, a 70 percent rating would have been warranted.  
38 C.F.R. §§ 4.25, 4.26 (2006).

The evidence did not indisputably dictate these evaluations.  
The September 1991 examiner found the limitation of motion in 
the left ankle to be only slight, which would have warranted 
no more than a 10 percent rating under Diagnostic Code 5003 
and which in turn, would have reduced the combined evaluation 
to 60 percent.  In that case the veteran would not have met 
the criteria for a schedular TDIU.

Regardless of the percentages, the veteran would have been 
entitled to TDIU if the evidence showed that he was actually 
unemployable by reason of his service connected disabilities.  
38 C.F.R. § 4.16(b) (2006).

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  

Where, however, a veteran files more than one claim with the 
RO at the same time, and the RO's decision acts (favorably or 
unfavorably) on one of the claims but fails to specifically 
address the other claim, the second claim is deemed denied, 
and the appeal period begins to run.  Deshotel v. Nicholson, 
O5-7155 (Fed. Cir. Jul. 27, 2006).  

The 1992 rating decision was issued in response to the 
veteran's December 1990 claim.  In that claim, the veteran 
reported that he had not been employed since February 1985.  
He submitted evidence of medical disability, and was 
presumably seeking the highest rating possible for the 
claimed disability.  An inferred claim for TDIU was thus 
raised.  Since the 1992 rating decision did not determine 
entitlement to TDIU, it effectively denied the claim.  Since 
there was no appeal, that decision became final and could be 
altered only on the basis of CUE.  Id.  

There has been no allegation of CUE in the 1992 decision's 
failure to grant TDIU. At that time there was no evidence 
that a service connected disability caused the veteran to be 
unemployed.

Even if the 1992 decision did not constitute a final decision 
as to TDIU, the record does not show that the veteran stopped 
working or was rendered unemployable by service connected 
disabilities.

The record shows that the veteran worked until February 1985 
for the Army Times as an office manager.  According to the 
appellant's testimony he stopped working due to the effects 
of the service connected regional ileitis, or Crohn's 
disease.

Employment records received after the veteran's death, show 
that he retired on the last day of January 1985 without any 
report of disability.  Extensive efforts to obtain records 
showing treatment for Crohn's disease have been fruitless, 
and the appellant has been unable to produce any records 
showing treatment for Crohn's disease at the time of the 
veteran's retirement.  

The 1991 VA examination documented current symptoms that 
included three to 12 bowel movements a day that were usually 
diarrheal, and complaints of pain that rose to a severe 
level.  These symptoms, however, had reportedly been present 
since 1961, and did not prevent the veteran from working 
until his retirement.  

Outpatient treatment records from service department 
facilities dated 1971 to September 1995, show that the 
Crohn's disease was described as stable.  He was seen in 
December 1984, proximate to the time of his 1985 retirement, 
and there was no reported exacerbation of Crohn's disease.  
Records for the period subsequent to his retirement also do 
not report exacerbations of Crohn's disease or the other 
service connected disabilities.

There record, thus, does not support a finding that the 
veteran would hypothetically been entitled to TDIU for 10 
years preceding his death.

Because the weight of the evidence is against a finding that 
a 100 percent or total rating was in effect or was 
hypothetically warranted, for 10 years prior to the veteran's 
death, the doctrine of reasonable doubt is not for 
application, and the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002).


ORDER

Entitlement to Dependency and Indemnity Compensation pursuant 
to section 1318, Title 38 of the United States Code is 
denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


